Citation Nr: 1632753	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  12-04 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to an initial compensable rating for bilateral hearing loss.

2. Entitlement to service connection for residuals of colon hemorrhage and surgery, including as secondary to asbestos exposure.

3. Entitlement to service connection for a respiratory disability, including weakened lungs, scarring of the lungs, granulomas and weakened immune system, as secondary to asbestos exposure.

4. Entitlement to service connection for pernicious anemia as secondary to residuals of colon hemorrhage and surgery.

5. Entitlement to service connection for Valley Fever as secondary to a respiratory disability. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which granted service connection for bilateral hearing assigning an initial noncompensable (0 percent) rating effective October 9, 2008, but denied the claims of service connection for residuals of colon hemorrhage and surgery, respiratory disability, pernicious anemia and Valley Fever.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

In a VA Form 9 received in February 2015, the Veteran requested that he be scheduled for a hearing at the RO before a Veterans Law Judge of the Board (Travel Board hearing).  Accordingly, the Board will remand this case to afford the Veteran an opportunity to testify before the Board.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Travel Board hearing.  Notify him and his representative of the date, time and location of the hearing, and put a copy of this notification letter in the claims file.

2. After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case must be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



